Citation Nr: 0830317	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  04-43 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial compensable evaluation for a 
shell fragment wound scar of the occipital scalp. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a left 
knee injury to include arthritis and tendinitis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969. He also had 20 years service in the Army National 
Guard, retiring in August 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The issue of service connection for residuals of a left knee 
injury, to include arthritis and tendinitis, is addressed in 
the REMAND portion of the decision below and is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

FINDINGS OF FACT

1. The medical evidence is in equipoise as to whether the 
veteran has PTSD related to combat while in service.

2. The shell fragment wound scar of the occipital scalp is 
productive of an elevated surface contour, one characteristic 
of disfigurement of the head; the scar is not productive of 
limitation of function of an affected part, skull loss, or 
moderate injury to Muscle Group XXIII. 


CONCLUSIONS OF LAW

1. PTSD was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (f) (2007).

2. The criteria for a 10 percent rating for a shell fragment 
wound scar of the occipital scalp have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, Part 4, 
4.118, Diagnostic Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The VA has a duty to provide notification to a veteran with 
respect to establishing entitlement to benefits, and a duty 
to assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  With respect to his 
PTSD claim, since service connection has been established by 
virtue of this decision, there is no need to discuss whether 
VA has satisfied its duties to notify and assist the veteran 
with his claim pursuant to the VCAA. See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). Even were the Board to assume for 
the sake of argument there has not been VCAA compliance, this 
is inconsequential because the veteran is still receiving the 
requested benefit, regardless, so this ultimately would only 
at most amount to harmless error. 38 C.F.R. § 20.1102.

With respect to the veteran's claim for a higher evaluation 
for his scar, this claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that in these circumstances, 
once service connection is granted the claim is 
substantiated, and additional notice is not required under 
38 U.S.C.A. § 5103. Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
Therefore, the appeal may be adjudicated without remand for 
further notification.

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
him obtain relevant records, irrespective of whether the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d). Here, the claims file 
contains the veteran's statements and testimony. VA has 
attempted to obtain all records he and his representative 
identified. The veteran has not notified VA of any additional 
available relevant records with regard to his claim. He also 
has been provided a VA medical examination to assess the 
severity of his shell fragment wound scar of the occipital 
scalp. See Caffrey v. Brown, 6 Vet. App. 377 (1994). As such, 
VA has met its duty to assist.  Because VA's duties to notify 
and assist have been met, there is no prejudice to the 
veteran in adjudicating this appeal.

II.  Entitlement to an Initial 
Compensable Evaluation for a Shell 
Fragment Wound Scar of the Occipital 
Scalp.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). In cases such as this 
in which the veteran has appealed the initial rating assigned 
after service connection is established, the Board must 
consider the initial rating, and, if indicated, the propriety 
of a staged rating from the initial effective date forward. 
See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999); Hart 
v. Mansfield, 21 Vet App 505 (2007).

With respect to the veteran's claim for a compensable 
evaluation for a shell fragment wound scar of the occipital 
scalp, the Board notes that he is currently in receipt of a 
noncompensable (zero percent) disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7805, for limitation of 
function of the part affected.  However, since this area 
involves the veteran's scalp, the Board finds that it is most 
appropriately rating pursuant to Diagnostic Code 7800, for 
disfigurement of the head, face or neck.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Under Diagnostic Code 7800, a 10 percent evaluation is 
assigned for disfigurement of the head, face or neck with one 
characteristic of disfigurement. A 30 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or; with two or three characteristics of 
disfigurement.

The 8 characteristics of disfigurement for purposes of 
evaluation under Diagnostic Code 7800 are: A scar 5 or more 
inches (13 or more cm.) in length; a scar at least one-
quarter inch (0.6 cm.) wide at widest part; the surface 
contour of a scar is elevated or depressed on palpation; a 
scar adherent to underlying tissue; hypo-or hyper-pigmented 
scarring in an area exceeding six square inches (39 sq. cm.); 
abnormal skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); missing underlying soft tissue in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).  Id. 

Applying the above criteria to the facts of this case, the 
Board finds that a 10 percent rating for the scar of the 
occipital scalp have been met.  During service the veteran 
sustained a shell fragment wound to occipital scalp that was 
sutured, dressed, and reported as healed several weeks later, 
without any apparent sequelae. At the most recent VA medical 
examination in January 2005 it was reported that the service 
shell fragment wound currently consists of a small bump - 
less than 1 centimeter. Pursuant to Diagnostic Code 7800, 
however, a 10 percent evaluation is available for 
disfigurement of the head with one characteristic, one of 
which is an elevated scar surface contour, such as that shown 
on the recent medical examination, but no more.  Thus, a 10 
percent rating is warranted for the veteran's scar under 
Diagnostic Code 7800

In reaching this decision, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent since the initial grant of service 
connection.  No other pathology related to the shell fragment 
wound scar of the occipital scalp is shown by the medical 
data of record. Specifically, there is no medical evidence of 
tissue loss or further head disfigurement. 

For these reasons and bases, the Board finds that a 10 
percent rating is warranted for the veteran's service-
connected shell fragment wound scar of the occipital scalp 
during the entire period contemplated by this appeal. 
Fenderson, 12 Vet. App. at 126.


III.  Service Connection PTSD

The veteran seeks service connection for PTSD based on 
exposure to stressful events sustained during combat in the 
Republic of Vietnam.  For the reasons set forth below, the 
Board finds that the evidence supports the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.    § 
3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s). See 38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 
38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007). The evidence necessary to establish the occurrence of 
an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f). No further development or corroborative evidence is 
required, provided that the claimed stressor is "consistent 
with the circumstances, conditions, or hardships of the 
veteran's service." Id.

Service personnel records, Form DD 214, confirm that the 
veteran participated in combat in the Republic of Vietnam; he 
is the recipient of the Purple Heart and the Combat 
Infantryman's Badge, both of which reflect combat.  Since the 
veteran's in-service stressors have been confirmed by the 
fact that he was engaged in combat, resolution of this appeal 
turns on whether there is competent medical evidence that he 
has a diagnosis of PTSD based on his confirmed stressors.  

In an October 2003 statement from a licensed social worker at 
a VET Center, it was reported that the veteran had been 
followed with an assessment of PTSD. The clinician stated 
that the veteran's precipitating stressors included being 
attacked during a convoy mission and sustaining a shrapnel 
injury to the head.  The veteran reported being involved in 
firefights while in Vietnam. It was indicated that the 
veteran's PTSD symptoms included avoidance, poor recall, 
diminished interest in activities, detachment, difficulty 
sleeping, and poor concentration.  The veteran's score for 
the Mississippi Scale for Combat-Related PTSD was reportedly 
108. 

A VA PTSD examination was performed in December 2003. It was 
reported that the veteran's claims folder was unavailable for 
review. The veteran reported anxiety symptoms. It was stated 
that he experienced 5 to 6 combat related nightmares per 
year. He denied flashbacks. The veteran reported that he did 
not like to talk about his time in Vietnam. A mental status 
examination was performed. The veteran had experiences in 
Vietnam that represented traumatic events outside the realm 
of normal human experience involving death or bodily harm, 
and he had reacted to the stress o combat with intense horror 
and fear. In the diagnosis it was indicated that the veteran 
reported symptoms did not meet the DSM-IV criteria required 
for PTSD. It was stated that the veteran related some mild 
combat experiences that are as likely as not related to his 
combat experiences during the Vietnam War.  The diagnosis 
was: Anxiety disorder, NOS (not otherwise specified).

Based on the foregoing, the record confirms that the veteran 
engaged in combat during service, thereby showing conclusive 
evidence of the occurrence of his claimed stressors. The 
record includes a diagnostic assessment of PTSD from a 
clinician at a Vet Center. In contrast a VA clinician, 
without use of the claims folder, has determined that the 
veteran does not the requirements of PTSD pursuant to DSM-IV, 
and that his diagnosis is anxiety disorder. Be that as it 
may, it is particularly noteworthy that the same VA clinician 
also opined that the veteran's anxiety symptoms are likely 
related to his combat experiences in Vietnam. 

Thus, the record includes a diagnosis of PTSD; confirms that 
he engaged in combat, thereby confirming his in-service 
stressors, as well as a medical opinion relating the 
veteran's diagnosis of anxiety to his Vietnam combat.  
Consequently, resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection is warranted 
for PTSD. See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  service connection for PTSD is hereby granted.  


ORDER

An initial 10 percent disability rating for a shell fragment 
wound scar of the occipital scalp is granted, subject to the 
applicable law governing the award of monetary benefits.

Service connection for PTSD is granted.  


REMAND

With respect to service connection for residuals of a left 
knee injury, to include arthritis and tendinitis, medical 
records from March 1994, during a period of Active Duty for 
Training (ACDUTRA) in the Army National Guard, show that the 
veteran sustained a left knee injury. Initial medical reports 
showed he possibly sustained a medial collateral ligament 
strain and meniscus tear. In addition, X-rays from a private 
hospital revealed minor osteoarthritic changes. A subsequent 
service X-ray revealed no left knee bone or joint 
abnormality. At a September 2003 VA medical examination, the 
diagnoses included left knee tendonitis and degenerative 
joint disease of the left knee. 

It is noted that service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA) or for injury incurred or aggravated while 
performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002). In light of medical 
evidence of a knee injury during a period of ACDUTRA, and 
current medical evidence of left knee pathology, a medical 
examination is appropriate to clarify whether the veteran's 
left knee disability is associated with his military service 
or ACDUTRA. See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for an 
appropriate VA medical examination to 
determine the nature and etiology of his 
left knee disability, to include arthritis 
and tendinitis. It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination. Any medically indicated 
special tests should be accomplished. 
After reviewing the claims file and 
examining the veteran, the examiner should 
respond to the following: Is it at least 
as likely as not (a 50 percent probability 
or greater) that the veteran's current 
left knee disability, to include any 
arthritis and tendinitis, was caused or 
permanently aggravated by any injury 
during service, including ACDUTRA? In 
answering this question, please discuss 
the most likely etiology of the veteran's 
left knee disability and discuss any 
pertinent medical records; in particular, 
please address the in- service private 
medical reports showing mild degenerative 
changes of the left knee. A complete 
rationale must be provided for any opinion 
offered. 

2. After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted. If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


